Citation Nr: 0700950	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-21 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for spinal stenosis of 
the low back to include as secondary to service-connected 
right leg disorder.

2.  Entitlement to service connection for a left knee 
disorder with surgical scar to include as secondary to 
service-connected right leg disorder.

3.  Entitlement to service connection for a left leg scar.

4.  Entitlement to an evaluation in excess of 30 percent for 
service-connected residuals of an injury to the right leg.

5.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss.

6.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
October 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that granted entitlement to service 
connection for bilateral hearing loss evaluated as zero 
percent disabling (noncompensable) effective from November 
2001; and an April 2003 rating decision that continued a 30 
percent evaluation for residuals of injury of right leg and 
denied entitlement to service connection for a left knee 
condition, spinal stenosis, left leg scar and TDIU.  

The Board remanded the claim in April 2006 and in September 
2006 to afford the veteran a personal hearing.  

The veteran has raised claims for entitlement to service 
connection for post-traumatic stress disorder and for 
tinnitus.  These claims are referred to the agency of 
original jurisdiction for appropriate action.  
The issues of entitlement to service connection for a left 
knee disorder with surgical scar to include as secondary to 
service-connected right leg disorder; entitlement to a TDIU; 
entitlement to a rating in excess of 30 percent for residuals 
of injury to right leg, and entitlement to an initial 
compensable evaluation for bilateral hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
shows that the veteran's spinal stenosis is mildly aggravated 
by the abnormal gait resulting from his service-connected 
right lower extremity disability.

2.  The evidence of record shows a full grant of benefits on 
the issue of entitlement to service connection for a donor 
site scar on the anterior left thigh for a skin graft to the 
veteran's service-connected right leg disability was awarded 
in a July 1968 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for service connection for spinal stenosis 
have been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995).

2.  There remain no allegations of errors of fact or law for 
appellate consideration on the issue of entitlement to 
service connection for a donor site scar of the anterior left 
thigh.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  

With respect to the issues on appeal on which a decision is 
issued, the RO has substantially satisfied the duties to 
notify and assist.  No further assistance in developing the 
facts pertinent to these issues is required.  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the appellant in proceeding given 
the Board's decision herein granting entitlement to service 
connection for spinal stenosis due to aggravation by the 
veteran's service-connected right leg disorder, and 
dismissing the issue of entitlement to service connection for 
a donor site scar of the left leg.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

II. Service connection for spinal stenosis

The veteran contends that he injured his back in service or, 
alternatively, that his spinal stenosis is secondary to his 
service-connected right leg disability.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection is warranted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.   Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation..  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Service medical records are negative for any complaints, 
findings or diagnosis of a low back disorder.  Further, there 
is no medical evidence of record showing degeneration of the 
spine manifested to a compensable degree within one year 
following separation from service.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 2002 and spinal stenosis syndrome of the 
lower lumbar spine was diagnosed.  In November 2002 and April 
2003, the VA examiner reviewed the file and provided an 
opinion that the spinal stenosis, lower lumbar condition, was 
not proximately due to the service-connected right lower 
extremity conditions.  However, the examiner also found that 
there might be a mild degree of aggravation of the lower back 
condition from an abnormal gait resulting from the right 
lower extremity condition.  

A causal link is not required for service connection on a 
secondary basis.  A showing that the service-connected 
disability aggravates the condition at issue will also 
satisfy the requirements for service connection on a 
secondary basis.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
such cases, however, only the portion attributable to the 
service-connected condition will qualify for compensation.    
There is no medical evidence of record to refute the 
professional medical opinion of the VA physician, and there 
are no prevailing reasons to doubt the credibility or 
probative value of the VA physician's statements.  
Accordingly, service connection for spinal stenosis, as 
secondary to his service-connected residuals of injury to the 
right leg, is warranted.  

III. Left leg scar

The veteran seeks entitlement to service connection for a 
scar(s) of the left leg secondary to his service-connected 
right leg disability.  It is not clear from the record 
whether the veteran seeks entitlement to service connection 
for a donor site scar of the left anterior thigh, for a scar 
from arthroscopic surgery of the left knee, or for both.  

With regard to a surgical scar related to arthroscopic 
surgery of the left knee in May 1994 as shown in private 
medical records in a May 2004 statement of the case, the RO 
included the scar with a left knee condition for which the 
veteran seeks entitlement to service connection.  The issue 
of a left knee disorder as secondary to the veteran's 
service-connected right leg disability is being remanded to 
the RO for further development.  As the surgical scar of the 
left knee is intertwined with the left knee disorder and the 
issue recharacterized as a left knee disorder with scar, it 
will be considered following the development as to service 
connection of the left knee disorder with scar.  

With regard to the donor site scar of the left anterior 
thigh, this scar was service-connected in a July 1968 rating 
decision.  Service medical records show that in service the 
veteran suffered a severe crush injury to his right leg that 
required debridement and skin grafting.  At a VA examination 
in November 1968, the examiner marked on an anatomical figure 
the areas of the donor sites for the skin grafting which 
included a donor site measuring 6" x 2 1/2" on the anterior 
left thigh.  The RO granted entitlement to service connection 
for "SCARS, DONOR SITES, ANTERIOR THIGHS, RIGHT KNEE AND 
POSTERIOR RIGHT THIGH" (emphasis added).  The discussion 
noted that donor sites for skin grafts included "both 
anterior thighs."

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  See also 38 C.F.R. § 20.202 
(2006).  The veteran sought entitlement to service connection 
for a left leg scar claiming that it was secondary to his 
service-connected right leg disability.  As the RO has 
granted service connection for a donor site scar of the left 
anterior thigh, a full grant of benefits on this issue has 
been awarded; there remain no allegations of errors of fact 
or law for appellate consideration; and the Board does not 
have jurisdiction to review the appeal.


ORDER

Service connection for spinal stenosis of the low back is 
granted.

The appeal on the issue of entitlement to service connection 
for a donor site scar of the left anterior thigh is 
dismissed.


REMAND

The veteran contends, in essence, that he is entitled to a 
compensable evaluation for his service-connected bilateral 
hearing loss.  This appeal arises from the veteran's 
dissatisfaction with his initial rating following the grant 
of service connection for bilateral hearing loss.  In such a 
case, the Court has held that separate or "staged" ratings 
must be assigned where the evidence shows varying levels of 
disability for separate periods of time.  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Meeks v West, 12 Vet. App. 
352 (1999), (38 U.S.C.A. § 5110 and its implementing 
regulations do not require that the final rating be effective 
from the date of the claim).  The veteran maintains that this 
disability is worse than currently evaluated.  At his hearing 
in September 2006, the veteran submitted a private audiologic 
examination report which suggests a worsening of his 
disability; however, the audiology evaluation did not provide 
numeric designations assigned after the audiometric 
evaluations were rendered, thus, the Board is unable to apply 
these results to the tables in the Rating Schedule.  Prior to 
appellate review, a VA audiological evaluation is necessary 
to decide the claim.  38 C.F.R. § 3.159(c)(4) (2006).

The veteran seeks entitlement to service connection for a 
left knee disorder with scar as secondary to his service 
connected right leg disorder.  The veteran contends that his 
abnormal gait due to his right leg disorder has affected his 
left knee condition.  At VA examination in November 2002, the 
impression was status post arthroscopic surgery for a torn 
discoid lateral meniscus of the left knee.  The examiner 
opined that the veteran's left knee condition was not caused 
by the service-connected right leg disorder.  There is no 
medical opinion, however, as to whether the left knee 
condition is aggravated by the service-connected right leg 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  A VA 
examination and medical opinion is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).

The veteran seeks entitlement to a TDIU.  The veteran was 
found to be disabled by the Social Security Administration 
(SSA) in September 2006.  While the Administrative Law 
Judge's decision is of record, the records relied upon in 
rendering the decision are not.  The Court has interpreted 
the duty to assist to include requesting information and 
records from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996).  Consequently, these records must be obtained and 
associated with the claims file prior to final adjudication 
of the veteran's claim. 

At the September 2006 hearing, the veteran testified that his 
service-connected right leg disorder had worsened since the 
last VA examination.  The veteran is service connected for 
residuals of an injury to his right leg with right tibial 
neuritis, and scars of the anterior and posterior right leg 
with discoloration and ulceration.  The RO assigned a 30 
percent evaluation under DCs 5311-5312 for evaluation of 
muscle injuries of the foot and leg.  In addition to a VA 
examination of the service-connected muscle injuries, as the 
service-connected disorder includes scar residuals and a 
neurological condition, the veteran should also be afforded 
an examination of the scars and a neurological examination.  
Also, the report of the May 2002 VA examination suggests 
additional residuals of the injury of the right leg to 
include arthrofibrosis of the right ankle and degenerative 
joint disease of multiple joints of the right foot, secondary 
to restricted motion of the right ankle.  The examiner also 
noted extensive sensory loss over the scarred area of the 
right leg and the right foot.  A VA examination and medical 
opinion is necessary with respect to these matters.  38   
C.F.R. § 3.159(c)(4) (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to evaluate the 
current severity of the veteran's 
bilateral hearing loss.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner for 
review and should be so noted in the 
examination report.   

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's left 
knee disorder with surgical scar.  The 
claims folder, to include a copy of this 
Remand, must be made available to the 
examiner for review and should be so noted 
in the examination report.   

The examiner should address each current 
knee disorder shown and provide an opinion 
as to whether it is at least as likely as 
not (50 percent or greater probability) 
related to service, or to the veteran's 
service-connected right lower extremity 
disorder, or is aggravated by the 
veteran's service-connected right lower 
extremity disorder.   

3.  After obtaining any necessary 
identifying information, request the SSA 
decision and medical records on which the 
September 2006 favorable decision relied 
pertaining to the veteran's claims for 
disability benefits. 

4.  Schedule the veteran for VA 
orthopedic, neurological and scar 
examinations to determine the current 
nature and severity of residuals of the 
injury to his right leg.  

The orthopedic examiner should discuss the 
residuals of the muscle injuries and also 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that arthrofibrosis 
of the right ankle and/or degenerative 
joint disease of multiple joints of the 
right foot, secondary to restricted motion 
of the right ankle, are residuals of the 
injury to the right leg or are proximately 
due to, or a result of the service-
connected right leg disorder.  

The neurological examiner should address 
the current nature and severity of 
neurologic residuals of the service-
connected right leg to include tibial 
neuritis and sensory loss over the scarred 
area of the right lower extremity and the 
right foot.  

The scars examination should include 
photographs to document the scarring of 
the right lower extremity which should be 
attached to the claims file.  The examiner 
should address whether the scarring of the 
right lower extremity is deep, 
superficial, unstable, painful on 
examination, or causes limited motion.  

The claims file, including this Remand, 
must be made available to and reviewed by 
each examiner in conjunction with the 
examinations and so noted in the 
examination reports.  The examinations 
should include any diagnostic tests or 
studies that are deemed necessary for an 
accurate assessment.  A rationale should 
be provided for all opinions expressed.

5.  Schedule the veteran for a VA 
examination to evaluate the impact of his 
service-connected disabilities on his 
employability.  The examiner should 
provide an opinion as to whether the 
veteran's service-connected disabilities, 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.

6.  Then, readjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time allowed for 
response.  Thereafter, the case should be 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


